Case: 1:20-cv-00188-SNLJ Doc. #: 22 Filed: 03/26/21 Page: 1 of 2 PageID #: 2082




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION


JAMIE LYNN RUBOTTOM-                       )
LANGENECKERT,                              )
                                           )
         Plaintiff,                        )
                                           )
                                   vs.     )       Case No. 1:20CV188 SNLJ
                                           )
ANDREW M. SAUL,                            )
Commissioner of the Social                 )
Security Administration,                   )
                                           )
         Defendant.                        )

                             MEMORANDUM and ORDER

       Plaintiff filed this Social Security appeal, and her brief was due on February 8,

2021. On or around March 24, 2021, this Court received a package in the mail

containing a large red expandable file folder and a large blue three-ringer binder. The file

and the binder contained additional folders, loose papers, a spiral-bound notebook,

artwork, and other materials. There was no obvious cover letter nor any other

communication explaining the organization of the documents, and, critically, it does not

appear that plaintiff served a copy of these materials on the government defendant. The

hand-written documents (including the pages in the spiral notebook, which contains

numerous hand-written pages) are very difficult to read. To the extent plaintiff intended

for anything in this package to constitute her brief, the Court cannot accept it as such.

       Plaintiff is reminded that her brief must rely on the law and on the transcript filed

with the Court by the government. Plaintiff’s submission appears to attach numerous

                                               1
Case: 1:20-cv-00188-SNLJ Doc. #: 22 Filed: 03/26/21 Page: 2 of 2 PageID #: 2083




documents that are not part of the transcript. Plaintiff may refer in her brief to the page

number of the transcript if she wishes to refer the Court to some part of the record.

       According,

       IT IS HEREBY ORDERED that the Clerk shall return the above-described

package to plaintiff by mail.

       IT IS FURTHER ORDERED that the Court, on its own motion, extends the

deadline by which plaintiff must file her brief to April 30, 2021.

       Dated this 26th day of March, 2021.



                                                  STEPHEN N. LIMBAUGH, JR.
                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                              2
